UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Capital Southwest Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CAPITAL SOUTHWEST CORPORATION 12900 Preston Road, Suite 700 Dallas, TX 75230 AMENDMENT TO PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD on July 18, 2012 EXPLANATORY NOTE The sole purpose of this amendment to the original definitive proxy statement (the “Proxy Statement”) of Capital Southwest Corporation (the “Company”), filed with the Securities and Exchange Commission on June 15, 2012, is to restate in its entirety the Summary Compensation Table for the three-year period ended March 31, 2012 set forth at the top of page 20 of the Proxy Statement by substituting the table below, whichhas only beenrevised to reflect compensation paid to Tracy L. Morris, William M. Ashbaugh, Ray D. Schwertner, and William R. Thomas, III for fiscal year 2012. SUMMARY COMPENSATION TABLE The following table includes information concerning compensation for the three-year period ended March 31, 2012. Name Fiscal Year Salary Bonus Option Awards (1) Restricted Stock Awards (1) Change in Pension Value and Nonqualified Deferred Compensation Earnings (2) All Other Compensation (3) Total Gary L. Martin President and Chief Executive Officer − − $2,276,500 1,954,150 1,606,810 Tracy L. Morris Chief Financial Officer, Secretary, Treasurer, and Chief Compliance Officer − − $434,175 357,382 295,818 William M. Ashbaugh Senior Vice President − − $676,916 669,838 617,416 Ray D. Schwertner Vice President − − $602,810 449,147 221,574 William R. Thomas, III Vice President − − $507,349 392,406 325,660 The amounts represent the portion of the grant which was expensed in that year pursuant to ASC 718 – "Compensation-Stock Compensation" ("ASC 718"). The grant date value, determined in accordance with ASC 718, for the fiscal 2012 and 2011 grants are reflected in the Grants of Plan-Based Awards table below. See Note 6 of the consolidated financial statements in the Company’s Annual Report for the year ended March 31, 2012 regarding assumptions underlying valuation of equity awards. Amounts shown reflect the aggregate change during the year in actuarial present value of accumulated benefit under all pension plans (including restoration plan). See Note 8 of the consolidated financial statements in the Company’s Annual Report for the year ended March 31, 2012 regarding assumptions used in determining the amounts. Includes amounts contributed to the ESOP accounts of each executive officer. CAPITAL SOUTHWEST CORPORATION By: /s/ Tracy L. Morris Tracy L. Morris Chief Financial Officer June 25, 2012
